Hourly Rates Awarded for JG&L Professionals by Time Period

                                                                  Hourly Rate
          Professional             Laffey 12-13        Laffey 13-14        Laffey 14-15        USAO 15-16
                                 (6/1/12 -5/31/13)   (6/1/13 -5/31/14)   (6/1/14 -5/31/15)   (6/1/15 -5/31/16)
Brian J. Markovitz                   $445.00             $450.00             $460.00             $455.00

Chelsea Fuentes                          -                  -                $150.00             $154.00

Jessica A. Richardson                    -                  -                $150.00                 -

Jamerra J. Cherry                    $145.00             $145.00             $150.00             $154.00

Jason M. Sarfati                         -                  -                    -               $154.00

Matthew E. Kresier                       -                  -                    -               $315.00

Meredith Schramm-Strosser                -               $250.00             $255.00                 -

Steven B. Vinick                         -                  -                    -               $530.00

Veronica D. Jackson                  $290.00             $295.00             $300.00             $386.00

Guru Shanmugamani                        -                  -                $255.00             $315.00

William J. Fuller                        -                  -                    -               $154.00
                                                                      Fees Requested and Awarded


                                                                                Hour    Rate          Fee      Hours   Rate
   Date    Prof.                     Description                        Code                                                  Fee Awarded         Note
                                                                               Request Request      Request   Awarded Awarded
10/23/12   VDJ     Meeting with new client P. J. Tridicio; confer     CD       2.70       386.00   1,042.20   2.70    290.00   783.00
                   with BJM regarding same; review calendar
                   appointments; dictate notice of appearance letter.

10/24/12   VDJ     Review documents from client; review letters re CD          1.20       386.00   463.20     1.20    290.00   348.00
                   notice of rep and retrieval of client files from
                   prior counsel; email to client regarding files.

10/25/12   VDJ     Draft letter of representation to former counsel   CD       1.20       386.00   463.20     1.20    290.00   348.00
                   and DCOHR; revise same; review files from
                   client; confer with ADG regarding new file.

10/26/12   VDJ     Review correspondence from former counsel to CD             0.20       386.00   77.20      0.20    290.00   58.00
                   client; email to client regarding same.

10/28/12   VDJ     Review correspondence from client regarding        CD       1.20       386.00   463.20     1.20    290.00   348.00
                   files and documents; prepare same.

10/30/12   VDJ     Review files.                                      CD       0.70       386.00   270.20     0.70    290.00   203.00
11/02/12   VDJ     Review documents from client and DCOHR             CD       2.40       386.00   926.40     2.40    290.00   696.00
                   investigation; confer with BJM regarding files
                   and status conference.
11/05/12   BJM     Call with ALJ.                                     CD       0.80       455.00   364.00     0.80    445.00   356.00
11/05/12   PNG     Strategy discussion w/ VDJ re DCOHR findings       NC       0.30       386.00   0.00       0       0.00     0.00         No charge
                   and limitations of filing
11/05/12   VDJ     Call with ALJ regarding status conference;         CD       1.30       386.00   501.80     1.30    290.00   377.00
                   confer with BJM regarding same; confer with
                   PG regarding DCOHR determination.

11/08/12   VDJ     Confer with BJM and ADG regarding request          CD/R     0.70       386.00   270.20     0.70    290.00   203.00
                   for RTS letter from EEOC.
11/09/12   VDJ     Call with client regarding status and strategy     CD       0.80       386.00   308.80     0.80    290.00   232.00




                                                                                 Page 2
11/12/12   VDJ   Review EEOC correspondence; email to BJM.            CD/R   1.80       386.00   694.80     1.80   290.00   522.00

11/12/12   VDJ   Draft discovery requests.                            D/R    1.40       386.00   540.40     1.40   290.00   406.00
11/13/12   BJM   Meeting with VDJ, call with client re: strategy      NC     0.30       455.00   0.00       0      0.00     0.00      No charge
                 and pursuing title vii claims.
11/13/12   VDJ   Draft discovery.                                     CD/R   2.10       386.00   810.60     2.10   290.00   609.00
11/13/12   VDJ   Research on Title VII claims; call with client.      D/R    1.50       386.00   579.00     1.50   290.00   435.00

11/15/12   VDJ   Draft complaint; research regarding USERRA           P      6.40       386.00   2,470.40   6.40   290.00   1856.00
                 claim.
11/19/12   VDJ   Research and draft complaint; review file and        P      3.40       386.00   1,312.40   3.40   290.00   986.00
                 BJM regarding same.
11/26/12   BJM   Meeting with VDJ re: filing of complaint.            CD     0.20       455.00   91.00      0.20   445.00   89.00
11/26/12   VDJ   Review email from DCOHR; review draft                MP     0.40       386.00   154.40     0.40   290.00   116.00
                 motion for stay; file same.
11/27/12   VDJ   Email with DCOHR; review order.                      CD     0.50       386.00   193.00     0.50   290.00   145.00
11/28/12   BJM   Review of draft of complaint.                        P      0.40       455.00   182.00     0.40   445.00   178.00
11/28/12   VDJ   Review and revise complaint                          P/R    3.20       386.00   1,235.20   3.20   290.00   928.00
11/29/12   VDJ   Call with client regarding draft complaint; revise   P      3.90       386.00   1,505.40   3.90   290.00   1131.00
                 same.
11/30/12   VDJ   Call with Mindy Weinstein of EEOC; call with         CD     1.20       386.00   463.20     1.20   290.00   348.00
                 David Gonzalez of EEOC; draft email to above
                 regarding conversation; confer with BJM; email
                 to client regarding status.
11/30/12   VDJ   Call with client regarding complaint draft; revise   P/R    3.40       386.00   1,312.40   3.40   290.00   986.00
                 same.
12/03/12   VDJ   Complete revisions to draft complaint.               P      0.70       386.00   270.20     0.70   290.00   203.00
12/10/12   VDJ   Research CourtLink for prior counsel's clients       NC     1.80       386.00   0.00       0      0.00     0.00      No charge
                 for breach of fiduciary duty; confer with JJC

12/24/12   JJC   Research John Berry, Esquire. Re: background,        NC     0.80       154.00   0.00       0      0.00     0.00      No charge
                 practice history, case types and education.
                 Requested by Veronica Jackson.

01/08/13   VDJ   Review notes from client regarding recent            CD     1.70       386.00   656.20     1.70   290.00   493.00
                 harassment/retaliation at work by Sgt.
                 Drummond; research exhaustion requirements
                 for continuing action.




                                                                               Page 3
01/15/13   VDJ   Review EEOC complaint; draft amended                 P      1.70       386.00   656.20     1.70   290.00   493.00
                 complaint.
02/01/13   VDJ   Review file regarding amended complaint;             P      1.70       386.00   656.20     1.70   290.00   493.00
                 confer with prior counsel regarding same.
02/20/13   VDJ   Call with David Gonzalez at EEOC; call with          CD/R   0.40       386.00   154.40     0.40   290.00   116.00
                 ALJ.
02/20/13   VDJ   Draft amended complaint.                             P/R    0.80       386.00   308.80     0.80   290.00   232.00
02/22/13   VDJ   Call with client regarding retaliation.              CD/R   1.40       386.00   540.40     1.40   290.00   406.00
06/18/13   BJM   Review of complaint.                                 P      1.00       455.00   455.00     1.00   450.00   450.00
06/18/13   VDJ   Revise complaint; call with client; email to BJM.    P      0.40       386.00   154.40     0.40   295.00   118.00

06/18/13   VDJ   Revise complaint.                                    P      0.60       386.00   231.60     0.60   295.00   177.00
06/19/13   BJM   Meeting re: complaint language.                      P      0.20       455.00   91.00      0.20   450.00   90.00
06/19/13   VDJ   Review complaint comments from BJM.                  P      0.50       386.00   193.00     0.50   295.00   147.50
09/04/13   MSS   Determine proper date of service for complaint       P      0.10       315.00   31.50      0.10   250.00   25.00

09/10/13   MSS   Enter appearance in case                             MP     0.10       315.00   31.50      0.10   250.00   25.00
09/16/13   BJM   Review of order.                                     CD     0.20       455.00   91.00      0.20   450.00   90.00
09/16/13   MSS   Review court correspondence and confer with          P      0.20       315.00   63.00      0.20   250.00   50.00
                 BJM and GLC re: service of process
10/21/13   BJM   Call with opposing counsel re: extension for         P      0.20       455.00   91.00      0.20   450.00   90.00
                 answer.
11/12/13   MSS   Review pleadings and case file - and email opp       MP     5.50       315.00   1,732.50   5.50   250.00   1375.00
                 counsel re: 26(f) conference; prepare draft Local
                 Rule 16.3 joint report ; send draft to opp counsel

11/14/13   MSS   Review Opp counsel's draft of Local Rule 16.3        MP     1.20       315.00   378.00     1.20   250.00   300.00
                 Joint Status Report
11/18/13   MSS   Research the ability to bring DCHRA claims           CD     0.30       315.00   94.50      0.30   250.00   75.00

11/18/13   MSS   Teleconf with client re: status of the case and   MP        2.50       315.00   787.50     2.50   250.00   625.00
                 scheduling conference; review case file; finalize
                 draft of local rule 16.3 joint status order.

11/20/13   MSS   Review BJM edits to Rule 16.3 joint report           MP     0.80       315.00   252.00     0.80   250.00   200.00
                 draft; send to Opp counsel for review; file
                 document
11/26/13   MSS   Review protective order draft from opp counsel       MP     0.20       315.00   63.00      0.20   250.00   50.00




                                                                               Page 4
12/03/13   MSS   Prep for scheduling conference tomorrow.              HE       0.60       315.00   189.00     0.60   250.00   150.00
12/04/13   BJM   Call with MSS re: status conference.                  HE       0.20       455.00   91.00      0.20   445.00   89.00
12/04/13   MSS   Travel to and from scheduling conference; prep        HE       3.40       315.00   1,071.00   1.9    250.00   475.00    Reduced by 1.5
                 for conference; attend scheduling conference;                                                                           hours (travel time)
                 teleconf with BJM re scheduling conference;
                 email with client re same; teleconf with client

12/04/13   MSS   Review and edit protective order.                     MP       0.30       315.00   94.50      0.30   250.00   75.00
12/04/13   MSS   Travel to and from scheduling conference              Travel                                  1.5    125.00   187.50    Travel time at
                                                                                                                                         50%
12/05/13   BJM   Review of proposed protective order and edits     MP           0.50       455.00   227.50     0.50   445.00   222.50
                 made.
12/10/13   MSS   Email to client re information needed for         D            1.00       315.00   315.00     1.00   250.00   250.00
                 discovery; listen to audio recordings; discussion
                 with BJM re same
12/12/13   MSS   Email correspondence re: info needed for intitial D            1.00       315.00   315.00     1.00   250.00   250.00
                 disclosures; research initial disclosures

12/13/13   MSS   Draft initial disclosures; teleconf with client re:   D        0.80       315.00   252.00     0.80   250.00   200.00
                 same
12/16/13   BJM   Review of initial disclosures.                        D        0.20       455.00   91.00      0.20   450.00   90.00
12/16/13   MSS   Draft initial disclosures; finalize and send same     D        4.20       315.00   1,323.00   4.20   250.00   1050.00

12/30/13   MSS   Review emails and documents sent by Tridico;          D        0.90       315.00   283.50     0.90   250.00   225.00
                 email to Opp counsel re: good faith letter
                 regarding Rule 26 initial disclosures.

12/30/13   MSS   Phone call with Opp counsel re: protective order MP            0.10       315.00   31.50      0.10   250.00   25.00

12/31/13   MSS   Phone call with BJM re: protective order.; send       MP       0.80       315.00   252.00     0.80   250.00   200.00
                 draft back to oppposing counsel; finalize and file
                 protective order
01/14/14   MSS   Research for supporting case law in prep for          D        1.70       315.00   535.50     1.70   250.00   425.00
                 discovery.
01/14/14   MSS   Research re: dispositive motions practice             MP       1.00       315.00   315.00     1.00   250.00   250.00
01/21/14   MSS   Review transcriptions of audio files; email           D        2.30       315.00   724.50     2.30   250.00   575.00
                 correspondence to BJM re: same
01/24/14   MSS   Teleconf with client re facts and information         CD       0.60       315.00   189.00     0.60   250.00   150.00




                                                                                  Page 5
01/27/14   MSS   Draft discovery                                     D    1.60       315.00   504.00     1.60   250.00   400.00
01/28/14   MSS   Draft discovery; research re same                   D    1.10       315.00   346.50     1.10   250.00   275.00
01/29/14   MSS   Discovery                                           D    1.00       315.00   315.00     1.00   250.00   250.00
01/30/14   MSS   Teleconf with client re: strategy and current       CD   0.40       315.00   126.00     0.40   250.00   100.00
                 situation at work.; discussion with BJM re: same.

01/31/14   MSS   Draft Discovery                                     D    0.70       315.00   220.50     0.70   250.00   175.00
02/03/14   MSS   Draft discovery (complete first draft of ROGs,      D    2.70       315.00   850.50     2.70   250.00   675.00
                 send to BJM for review)
02/04/14   BJM   Review of draft of interrogatories.                 D    0.40       455.00   182.00     0.40   450.00   180.00
02/04/14   MSS   Review BJM comments to ROGS.                        D    0.20       315.00   63.00      0.20   250.00   50.00
02/05/14   MSS   Revise discovery per BJM review; draft              D    3.30       315.00   1,039.50   3.30   250.00   825.00
                 remaining discovery
02/07/14   BJM   Review of RPDs to defendant.                        D    0.30       455.00   136.50     0.30   450.00   135.00
02/07/14   MSS   Incorporate BJM edits; finalized RPDs               D    0.60       315.00   189.00     0.60   255.00   153.00
02/26/14   MSS   Review correspondence from client re union          NC   0.20       315.00   0.00       0      0.00     0.00     No charge
                 representation for personnel action taken b/c of
                 DUI; call with client re: same
02/27/14   MSS   Teleconf with client re: union representation in    NC   0.40       315.00   0.00       0      0.00     0.00     No charge
                 the
                 disciplanary action
03/13/14   MSS   Email correspondence to Opp counsel re:             D    0.20       315.00   63.00      0.20   250.00   50.00
                 discovery
03/18/14   MSS   Draft good faith letter to Opp counsel re:          D    1.30       315.00   409.50     1.30   250.00   325.00
                 outstanding discovery; send letter re: same;
                 review discovery requests by D
03/20/14   MSS   Call with client and BJM re: discovery and          D    0.40       315.00   126.00     0.40   250.00   100.00
                 depositions
03/31/14   MSS   Email to M. Mullen re: oustanding discovery;        D    0.40       315.00   126.00     0.40   250.00   100.00
                 call with client re: same
04/02/14   MSS   Initial review of D's document production to        D    0.20       315.00   63.00      0.20   250.00   50.00
                 insure all the files worked
04/04/14   MSS   Draft email to Opp counsel re: overdue              D    0.40       315.00   126.00     0.40   250.00   100.00
                 discovery; research FRCP re requirements to
                 send motion to compel to opp counsel prior to
                 filing; send email
04/07/14   MSS   Email correspondence with Opp counsel re:           D    0.20       315.00   63.00      0.20   250.00   50.00
                 discovery issues




                                                                            Page 6
04/09/14   MSS   Call with opp counsel re: them not having the        D/R   0.50       315.00   157.50     0.50   250.00   125.00
                 interrogatory responses back yet.
04/10/14   MSS   Review email correspondence from client re:          D     0.10       315.00   31.50      0.10   250.00   25.00
                 discovery; respond to same correspondence re:
                 discovery
04/15/14   MSS   Meeting with client to discuss depositions and       D     0.40       315.00   126.00     0.40   250.00   100.00
                 discovery
04/17/14   MSS   Teleconf with opp counsel re: discovery              D     0.40       315.00   126.00     0.40   250.00   100.00
04/21/14   MSS   Draft joint motion for extension of discovery        D     0.50       315.00   157.50     0.50   250.00   125.00
                 deadlines
04/22/14   MSS   Finalize draft of joint motion to extend discovery   D     0.30       315.00   94.50      0.30   250.00   75.00
                 deadlines, send to Opp counsel.

04/28/14   MSS   Finalized latest draft of joint motion to modify     D     0.20       315.00   63.00      0.20   250.00   50.00
                 the
                 scheduling order; sent to Opp counsel for
                 review.
04/30/14   MSS   Review D's responses to discovery                    D     0.80       315.00   252.00     0.80   250.00   200.00
05/01/14   MSS   Review D's discovery production; research cases      D     4.20       315.00   1,323.00   4.20   250.00   1050.00
                 in
                 preparation for good faith letter
05/02/14   MSS   Continue drafting good faith discovery letter;       D     4.10       315.00   1,291.50   4.10   250.00   1025.00
                 start drafting responses to Def's discovery
                 requests
05/05/14   BJM   Review of letter to opposing counsel re:             D     1.10       455.00   500.50     1.10   450.00   495.00
                 discovery deficiencies, research on case law re:
                 duty to answer interrogatories viewed as over
                 broad to the fullest extent possible.

05/05/14   MSS   Draft discovery responses                            D     5.50       315.00   1,732.50   5.50   250.00   1375.00
05/06/14   MSS   Draft discovery; teleconf with Opp Counsel           D     2.60       315.00   819.00     2.60   250.00   650.00
                 Aaron
                 Finkhousen re: same
05/13/14   MSS   Draft responses to discovery                         D     3.50       315.00   1,102.50   3.50   250.00   875.00
05/13/14   MSS   Review latest email correspondence from client       NC    0.20       315.00   0.00       0      0.00     0.00      No charge

05/13/14   MSS   Teleconf with client re: latest emails he sent to    NC    0.20       315.00   0.00       0      0.00     0.00      No charge
                 me




                                                                              Page 7
05/21/14   JAR   Telephone call to Mr. Tridico re: paystubs.       D   0.10       154.00   15.40    0.10   150.00   15.00

05/22/14   JAR   Telephone call and e-mail to Mr. Tridico re:      D   0.20       154.00   30.80    0.20   150.00   30.00
                 paystubs.
05/22/14   JAR   Download client's 2011-2014 paystubs from         D   1.30       154.00   200.20   1.30   150.00   195.00
                 D.C.
                 Government portall website and review.
05/23/14   BJM   Meeting with MSS re: discovery.                   D   0.50       455.00   227.50   0.50   450.00   225.00
05/23/14   JAR   Download client's 2007-2014 paystubs from         D   0.50       154.00   77.00    0.50   150.00   75.00
                 D.C.
                 Government portall website and review.
05/23/14   MSS   Confer with BJM re: responses to discovery        D   0.50       315.00   157.50   0.50   250.00   125.00

05/27/14   JAR   Continue to download client's 2007-2014        D      1.00       154.00   154.00   1.00   150.00   150.00
                 paystubs from D.C. Government portall website.

05/28/14   JAR   Download client's 2007-2014 paystubs from         D   1.00       154.00   154.00   1.00   150.00   150.00
                 D.C.
                 Government portall website and review.
05/28/14   MSS   Discovery answers                                 D   1.40       315.00   441.00   1.40   250.00   350.00
06/05/14   MSS   Email correspondence with Opp counsel re:         D   0.20       315.00   63.00    0.20   255.00   51.00
                 discovery and noting depositions
06/06/14   MSS   Draft discovery answers to ROGS; review client    D   1.60       315.00   504.00   1.60   255.00   408.00
                 medical records
06/10/14   MSS   Discovery responses                               D   1.50       315.00   472.50   1.50   255.00   382.50
06/11/14   BJM   Review of client's interrogatory answers.         D   0.70       455.00   318.50   0.70   460.00   322.00
06/11/14   MSS   Document review in prep for doc production        D   1.00       315.00   315.00   1.00   255.00   255.00

06/12/14   BJM   Review of interrogatory answers, research on      D   1.90       455.00   864.50   1.90   460.00   874.00
                 document requests in interrogatories, review of
                 documents for production purposes.

06/12/14   MSS   Review D's latest document production             D   3.00       315.00   945.00   3.00   255.00   765.00
06/12/14   MSS   Draft P's responses do D's RPDs                   D   1.50       315.00   472.50   1.50   255.00   382.50
06/12/14   MSS   Teleconf and email correspondence to Opp          D   0.20       315.00   63.00    0.20   255.00   51.00
                 Counsel re: Octo email search
06/12/14   MSS   Review and revise BJM's edits to first draft of   D   0.50       315.00   157.50   0.50   255.00   127.50
                 ROGs




                                                                         Page 8
06/12/14   MSS   Prepare and research responses to D's response      D     0.90       315.00   283.50     0.90   255.00   229.50
                 to our good faith letter in preparation for
                 tomorrow's teleconf
06/13/14   BJM   Review of discovery answers, call with DC           D     0.70       455.00   318.50     0.70   460.00   322.00
                 counsel re:
                 discovery dispute and depositions.
06/13/14   MSS   Prep and research for call with opp counsel re:     D     1.00       315.00   315.00     1.00   255.00   255.00
                 good faith letter
06/13/14   MSS   Review D's doc production                           D     1.60       315.00   504.00     1.60   255.00   408.00
06/13/14   MSS   Teleconf with client re: extra document requests    D     0.50       315.00   157.50     0.50   255.00   127.50

06/16/14   BJM   Review of discovery production.                     D     0.20       455.00   91.00      0.20   460.00   92.00
06/16/14   MSS   Discovery - prepare doc production                  D     0.50       315.00   157.50     0.50   255.00   127.50
06/17/14   MSS   Finalize RPD responses                              D     1.00       315.00   315.00     1.00   255.00   255.00
06/18/14   MSS   Teleconf with Opp counsel: follow up to last        D     0.50       315.00   157.50     0.50   255.00   127.50
                 week's good faith discovery discussion ;
                 Teleconf with client re: discovery

06/19/14   MSS   Finalize ROGS for delivery                          D     0.40       315.00   126.00     0.40   255.00   102.00
06/24/14   MSS   Email to opp counsel re: discovery                  D     0.30       315.00   94.50      0.30   255.00   76.50
07/11/14   MSS   Email correspondence with client re: deposition     D     0.40       315.00   126.00     0.40   255.00   102.00
                 and need to confirm dates for depo; teleconf with
                 client re: depo dates
08/04/14   MSS   Email to client re: DC's search results regarding   D     0.10       315.00   31.50      0.10   250.00   25.00
                 his court complaint being circulated around the
                 office.
08/15/14   MSS   Discussion with BJM re: prepping for depo;          D     1.00       315.00   315.00     1.00   255.00   255.00
                 listen to oral recording produced; review
                 transcripts of internal EEO interviews

08/20/14   MSS   Prepare for P's deposition; review discovery;       D     1.30       315.00   409.50     1.30   255.00   331.50
                 send email to client re: preparing for deposition

08/22/14   MSS   Final prep and attend deposition                   D      8.50       315.00   2,677.50   8.50   255.00   2167.50
08/25/14   BJM   Meeting with MSS re: client's deposition, and      D      0.40       455.00   182.00     0.40   460.00   184.00
                 other
                 potential depositions as well as expert deadlines.

08/25/14   MSS   Confer with BJM re: depo                            D/R   0.50       315.00   157.50     0.50   255.00   127.50


                                                                             Page 9
08/26/14   MSS   Email correspondence to opp counsel re:          D       0.80       315.00   252.00     0.80   255.00   204.00
                 extension of expert deadline; review medical
                 records and track down previous therapist; draft
                 motion for extension of expert deadlines

08/27/14   MSS   Teleconf with client re: research; review docs     D/R   3.30       315.00   1,039.50   3.30   255.00   841.50
                 from client again; update discovery responses

08/28/14   MSS   Documents that need to be produced;              D       0.70       315.00   220.50     0.70   255.00   178.50
                 supplemental discovery responses
09/02/14   MSS   Call to Dr's office re: Tridico; confer with BJM D       0.80       315.00   252.00     0.80   255.00   204.00
                 re: other depositions; draft depo notice; email
                 correspondence to Opp counsel re: depo of Ofc.
                 Alberti; email correspondence with client re:
                 follow-up on additional discovery points

09/03/14   MSS   Call with Gina Sangster, treating LCSW             D/R   0.50       315.00   157.50     0.50   255.00   127.50
09/12/14   MSS   Draft supplemental discovery respones              D     0.90       315.00   283.50     0.90   255.00   229.50
09/15/14   MSS   Finalize supplemental discovery answers; call      D     1.00       315.00   315.00     1.00   255.00   255.00
                 with Opp Counsel re: depositions; confer with
                 BJM re: same
09/16/14   MSS   Teleconf with Expert re: economic loss report      NC    0.10       315.00   0.00       0      0.00     0.00     No charge

09/18/14   JJC   Revise and edit Notice of Deposition and           D     0.50       154.00   77.00      0.50   150.00   75.00
                 Subpoena for Alberti.
09/18/14   MSS   Call to opp counsel re: scheduling depositions     D     0.30       315.00   94.50      0.30   255.00   76.50

09/19/14   MSS   Call with Richard Lockley (expert) re: damages;    NC    0.90       315.00   0.00       0      0.00     0.00     No charge
                 call with client re: same
09/23/14   MSS   Review audio recording for supplemental            D/R   1.40       315.00   441.00     1.40   255.00   357.00
                 interrogatory responses
09/25/14   MSS   Email to expert re: expert designation             NC    0.40       315.00   0.00       0      0.00     0.00     No charge
09/26/14   MSS   Arrange subpoena and service for Officer Alberti   D/R   0.80       315.00   252.00     0.80   255.00   204.00

09/29/14   MSS   Prepare and finalize subpoena for Alberti          D     0.20       315.00   63.00      0.20   255.00   51.00
10/02/14   MSS   Send supplemental documents to defendant; read     D     0.90       315.00   283.50     0.90   255.00   229.50
                 deposition transcript
10/03/14   MSS   Review deposition transcript                       D     2.50       315.00   787.50     2.50   250.00   625.00
10/06/14   MSS   Continue reading deposition transcript.            D     0.50       315.00   157.50     0.50   255.00   127.50


                                                                           Page 10
10/07/14   MSS   Draft questions for Ofc. Alberti depo                  D     0.70       315.00   220.50     0.70   255.00   178.50
10/08/14   BJM   Review of deposition outline from MSS for              D     0.20       455.00   91.00      0.20   460.00   92.00
                 deposition of Officer Albertini.
10/08/14   MSS   Continue depo prep for officer alberti; continue       D     5.00       315.00   1,575.00   5.00   255.00   1275.00
                 reviewing Tridico depo transcript

10/09/14   BJM   Meeting with MSS re: deposition, attending             D/R   3.50       455.00   1,592.50   3.50   460.00   1610.00
                 deposition of Officer Alberti.
10/09/14   MSS   Prep for deposition; finish reviewing Tridico's        D     2.50       315.00   787.50     2.50   255.00   637.50
                 deposition transcript for erratta;
10/10/14   MSS   Follow-up email to Opp Counsel re: additional          D     0.20       315.00   63.00      0.20   255.00   51.00
                 documents to be produced in response to our
                 RPD request.
10/22/14   MSS   Errata sheet for client                                D     1.60       315.00   504.00     1.60   255.00   408.00
10/22/14   MSS   Review transcript from 3rd party witness, alberti      D     0.30       315.00   94.50      0.30   255.00   76.50

10/23/14   MSS   Review alberti depo; send witness email re:            D     2.30       315.00   724.50     2.30   255.00   586.50
                 errata sheet
10/24/14   MSS   Teleconf with client re: deposition errata - email     D     0.50       315.00   157.50     0.50   255.00   127.50
                 to client re: same
10/27/14   MSS   Email correspondence with client re: depo; call        D     0.20       315.00   63.00      0.20   255.00   51.00
                 with client re: same
10/28/14   MSS   Call with expert re: bill; call with client re: same   NC    0.30       315.00   0.00       0      0.00     0.00      No charge

10/30/14   MSS   Finalize the errata sheet; meet with client to sign D        0.80       315.00   252.00     0.80   255.00   204.00
                 errata sheet
11/05/14   MSS   Research methods of stipulating authenticity        D        0.50       315.00   157.50     0.50   255.00   127.50

11/06/14   MSS   Review latest document production from DC              D     0.70       315.00   220.50     0.70   255.00   178.50

11/11/14   BJM   Review of depositions, research on RFAs for      D           1.70       455.00   773.50     1.70   460.00   782.00
                 authentication purposes.
11/11/14   MSS   Teleconf with client re: update on discovery and D           0.40       315.00   126.00     0.40   255.00   102.00
                 discussion of future motions.

11/13/14   MSS   Email to Opp counsel re: stipulations                  D     0.10       315.00   31.50      0.10   255.00   25.50
11/18/14   BJM   Call with economic expert.                             NC    0.20       455.00   0.00       0      0.00     0.00      No charge
12/08/14   BJM   Call with DCAG re: conference call with Judge          D     0.20       455.00   91.00      0.20   460.00   92.00
                 Huvelle.


                                                                               Page 11
12/09/14   BJM Call with client re: status and mediation.        D     0.20       455.00   91.00    0.20   460.00   92.00
12/12/14   VXM Discussed district court admission with BJM and   NC    0.20       315.00   0.00     0      0.00     0.00     No charge
               DC Bar requirements.
12/17/14   VXM Began review of pleadings in case and DCOHR       CD    0.50       315.00   157.50   0.50   255.00   127.50
               docs and medical records.
12/19/14   BJM Demand to MPD counsel for mediation.              ADR   0.20       455.00   91.00    0.20   460.00   92.00
12/23/14   VXM Continued review of discovery responses and       D     2.00       315.00   630.00   2.00   255.00   510.00
               began reading through client's deposition.

12/23/14   VXM Reviewed and edited motion for pro hac and        MP    0.60       315.00   189.00   0.60   255.00   153.00
               edited exhibit declaration and forms for
               submission.
12/23/14   VXM Reviewed local DDC Rules for pro hoc process      NC    0.30       315.00   0.00     0      0.00     0.00     No charge
               for
               compliance.
12/30/14   BJM Call with VM re: mediation statement.             ADR   0.20       455.00   91.00    0.20   460.00   92.00
12/30/14   CXF Read complaint; Initial phone meeting with        ADR   4.30       154.00   662.20   4.30   150.00   645.00
               Brian Markovitz and Vijay Mani regarding the
               background of the case and what needs to be
               included in the draft of mediation statement.
               Read through the depositions of Plaintiff and
               Alberti
12/30/14   VXM Began review of discovery responses and depo      ADR   1.00       315.00   315.00   1.00   255.00   255.00
               to familiarize with case and prepare for
               mediation.
12/30/14   VXM Communication with law clerk concerning           ADR   0.20       315.00   63.00    0.20   255.00   51.00
               mediation
               statement.
12/30/14   VXM Meeting with BJM regarding mediation              ADR   0.40       315.00   126.00   0.40   255.00   102.00
               statement, case history, and model sample.

12/30/14   VXM Sent law clerk settlement demand, relevant        ADR   0.20       315.00   63.00    0.20   255.00   51.00
               transcripts, and sample statements for review and
               for drafting mediation statement.




                                                                        Page 12
12/31/14   CXF    Continued to work on the Mediation Statement. ADR/R 3.30           154.00   508.20     3.30   150.00   495.00
                  Read new settlement offer. Read Defendant's
                  responses to interrogatories and the EEOC
                  decision, drafting mediation statement.

12/31/14   VXM Read and sent analysis from letter of                ADR   0.30       315.00   94.50      0.30   255.00   76.50
               determination to C. Fuentes.
01/05/15   BJM Deposition review and drafting mediation             ADR   2.30       455.00   1,046.50   2.30   460.00   1058.00
               statement.
01/05/15   CXF Editing mediation letter and preparing exhibits      ADR   0.40       154.00   61.60      0.40   150.00   60.00
               for the judge
01/05/15   VXM Completed latest revisions and edits to mediation    ADR   1.30       315.00   409.50     1.30   255.00   331.50
               statement.
01/05/15   VXM Organized and gathered all exhibits and covers       ADR   0.50       315.00   157.50     0.50   255.00   127.50
               to
               accompany mediation statement.
01/05/15   VXM Proofread and finalized mediation statement for      ADR   0.50       315.00   157.50     0.50   255.00   127.50
               filing.
01/05/15   VXM Meeting with Chelsea Fuentes regarding review        ADR   0.30       315.00   94.50      0.30   255.00   76.50
               of statement, and preparation of final exhibits to
               mediation statement.
01/06/15   CXF Finalized and scanned exhibits to the mediation      ADR   1.30       154.00   200.20     1.30   154.00   200.20
               statement. Final proofread of mediation
               statement.
01/06/15   VXM Met with J. Richardson regarding verification of     ADR   0.20       315.00   63.00      0.20   255.00   51.00
               all exhibits to be sent for mediation to Judge
               Kay.
02/05/15   BJM Review of mediation statement.                       ADR   0.50       455.00   227.50     0.50   460.00   230.00
02/05/15   VXM Communication with G. Chandler to ensure             ADR   0.20       315.00   63.00      0.20   255.00   51.00
               updated
               exhibits are sent with mediation statement.

02/24/15   BJM Preparation and travel for mediation with Judge NC         6.70       455.00   0.00       0      0.00     0.00      No charge
               Kaye.
02/24/15   VXM Calendared all items discussed in mediation and ADR        0.50       315.00   157.50     0.50   255.00   127.50
               began review of docs for settlement demand per
               discussion with opposing counsel.i




                                                                           Page 13
02/24/15   VXM Preparation and travel for mediation with Judge NC    6.70       315.00   0.00     0      0.00     0.00     No charge
               Kaye.
02/27/15   VXM Began drafting settlement demand breaking       ADR   1.00       315.00   315.00   1.00   255.00   255.00
               down elements in case needed to prevail and
               justifying demand per discussion at mediation.

03/02/15   BJM Review of consent motion.                      MP     0.20       455.00   91.00    0.20   460.00   92.00
03/02/15   VXM Communication with BJM regarding drafting      MP     0.20       315.00   63.00    0.20   255.00   51.00
               motion for Judge Huvelle.
03/02/15   VXM Reviewed all communication between counsel, MP        1.50       315.00   472.50   1.50   255.00   382.50
               reviewed scheduling order and all deadlines;
               drafted motion to modify scheduling order and
               proposed order, and sent to BJM for review and
               review by opposing counsel

03/03/15   VXM Reviewed and edited motion to modify       MP         0.40       315.00   126.00   0.40   255.00   102.00
               scheduling order and order.
03/03/15   VXM Communication with M. Mullen (opposing     MP         0.30       315.00   94.50    0.30   255.00   76.50
               counsel)
               regarding approval for motion to be filed.
03/03/15   VXM Follow-up communication with Owen Williams MP         0.30       315.00   94.50    0.30   255.00   76.50
               regarding approval for motion to be filed.

03/03/15   VXM Finalized motion and order post-DC Gov review   MP    0.30       315.00   94.50    0.30   255.00   76.50
               and
               prepared for filing.
03/23/15   BJM Review of statement to Martha Mullen re:        ADR   0.30       455.00   136.50   0.30   460.00   138.00
               settlement.
04/29/15   VXM Discussion with BJM regarding request for       MP    0.20       315.00   63.00    0.20   255.00   51.00
               extension and previous communication with
               opposing counsel.
05/01/15   VXM Discussion with BJM re: cross-motion for SJ.    MP    0.20       315.00   63.00    0.20   255.00   51.00

05/18/15   BJM   Review of motion for sj, research on          MP    1.50       455.00   682.50   1.50   460.00   690.00
                 worksharing agreement between DCOHR and
                 EEOC.




                                                                      Page 14
05/20/15   VXM Began outline of facts and elements needed for MP     2.00       315.00   630.00     2.00   255.00   510.00
               each
               separate claim in preparation for opposition to
               MSJ.
05/20/15   VXM Researching issue of USERRA hostile work        MP    2.00       315.00   630.00     2.00   255.00   510.00
               environment and whether case law supporting
               HWE claims.
05/28/15   VXM Communication with opposing counsel regarding MP      0.20       315.00   63.00      0.20   255.00   51.00
               motion for extension and consent.

05/28/15   VXM Researched work share agreement regarding   MP        1.00       315.00   315.00     1.00   255.00   255.00
               DCHRC and procedural arguments for MSJ opp.
               argument subsection 1.

06/02/15   VXM Review of latest order and recalendaring of MSJ MP    0.30       315.00   94.50      0.30   315.00   94.50
               deadlines.
06/04/15   VXM Continued review of docs, depos, discovery      MP    3.00       315.00   945.00     3.00   315.00   945.00
               responses for excerpts and support for each
               element of each claim in complaint for
               opposition to MSJ.
06/04/15   VXM Researched cases to support that severity of    MP    1.50       315.00   472.50     1.50   315.00   472.50
               harassment claim under religious discrimination
               may include comments as in this case.

06/08/15   VXM Tridico review of depos                          MP   2.00       315.00   630.00     2.00   315.00   630.00
06/09/15   VXM Meeting with BJM on Tridico update               MP   0.20       315.00   63.00      0.20   315.00   63.00
06/09/15   VXM Tridico review of all facts in depos and docs,   MP   2.50       315.00   787.50     2.50   315.00   787.50
               corresponding to each paragraph in SOMF from
               D, and evaluation of disputed and unaddressed
               facts.
06/09/15   VXM Tridico work on SOMFD                            MP   2.00       315.00   630.00     2.00   315.00   630.00
06/12/15   VXM Research DC minimum regulations on initial       D    0.80       315.00   252.00     0.80   315.00   252.00
               disclosures and discovery
06/12/15   VXM Tridico review of depositions, drafting          MP   5.00       315.00   1,575.00   5.00   315.00   1575.00
               oppositions to SOMF & MSJ
06/15/15   VXM Tridico depo notes for Opposition to SOMF &      MP   2.00       315.00   630.00     2.00   315.00   630.00
               MSJ




                                                                      Page 15
06/15/15   VXM Reviewed deposition of Officer Alberti and      MP      2.00       315.00   630.00     2.00   315.00   630.00
               taking deposition notes and excerpts for Motion
               for Summary Judgment Opposition

06/16/15   VXM Tridico SOMFD                                  MP       4.00       315.00   1,260.00   4.00   315.00   1260.00
06/19/15   VXM Completed drafting revisions to introduction,  MP       4.00       315.00   1,260.00   4.00   315.00   1260.00
               procedural background, and fact statement for
               opposition to msj and mtd, and proofread same.

06/19/15   VXM Completed all citations and revisions to          MP    3.00       315.00   945.00     3.00   315.00   945.00
               statement of material facts in dispute and
               proofread same and prepared
               for BJM review.
06/21/15   VXM Completed drafting standard of review for msj     MP    2.50       315.00   787.50     2.50   315.00   787.50
               and mtd opposition and researched issue of
               DCHRA claims being barred if a remedy is
               sought with DCOHR.
06/21/15   VXM Reviewed all adminstrative documents and          MP    3.00       315.00   945.00     3.00   315.00   945.00
               began drafting argument subsection on
               exhaustion in EEO for title VII and retaliation
               claims.
06/22/15   BJM Editing opposition to motion for summary          MP    3.70       455.00   1,683.50   3.70   455.00   1683.50
               judgment, meeting with VXM re: same, review
               of SOMF, research on USERRA HWE claims

06/22/15   MEK Reviewed Def's SJ argument on Negilgent            NC   1.50       315.00   0.00       0      0.00     0.00      No charge
               Retention; Researched Negligent Retention and
               ability to bring claim in addition to Title VII
               cases; Reviewed Def's case law citations;
               Drafted short argument as to why a negligent
               retention claim can be coupled with Title VII
               claims
06/22/15   VXM Researched cases that reflect that an EEOC         MP   2.00       315.00   630.00     2.00   315.00   630.00
               complaint need not allege retaliation if the facts
               encompass a retaliation claim.




                                                                        Page 16
06/22/15   VXM Researched elements for a USERRA                    MP     2.00       315.00   630.00   2.00   315.00   630.00
               discrimination claim and cases supporting
               discrimination based on demotion and other
               adverse actions and disparate treatment.

06/22/15   VXM Completed drafting argument subsection that           MP   2.00       315.00   630.00   2.00   315.00   630.00
               there are material facts in dispute for title vii and
               userra
               discrimination claims.
06/22/15   VXM Researched retaliation elements alligned with         MP   3.00       315.00   945.00   3.00   315.00   945.00
               facts in this case and completed drafting
               argument subsections for disputed facts for
               reprisal claims under USERRA and Title VII.

06/22/15   VXM Gathered all exhibits, finalized all edits based on MP     2.00       315.00   630.00   2.00   315.00   630.00
               BJM comments, proofread entire opposition and
               MPA and SOMFD, and filed all with district
               court.
06/22/15   VXM Researched severity and frequency cases for         MP/R   3.00       315.00   945.00   3.00   315.00   945.00
               hostile work environment claims and completed
               argument subsection on USERRA and title VII
               hostile work environment claims.

06/22/15   VXM Completed drafting argument subsection on           NC     0.50       315.00   0.00     0      0.00     0.00     No charge
               negligent retention basaed on MK research.

07/01/15   BJM Call with opposing counsel re: extension of time MP        0.20       455.00   91.00    0.20   455.00   91.00
               to file reply
07/10/15   MEK Pulled RTS Letter from DOJ; Pulled original          MP    0.40       315.00   126.00   0.40   315.00   126.00
               complaint; Verified dates for filing within 90
               days of issuance; Forwarded RTS Letter to
               opposing counsel
07/15/15   BJM Call with client re: status of the motions, email to MP    0.40       455.00   182.00   0.40   455.00   182.00
               clerk re: extension.
07/15/15   VXM Review of latest motion from DC and lack of          MP    0.30       315.00   94.50    0.30   315.00   94.50
               consent for same.
07/17/15   VXM Reviewed reply to MSJ opp to dermine if              MP    1.50       315.00   472.50   1.50   315.00   472.50
               surreply needed.




                                                                           Page 17
07/17/15   VXM Discussed new arguments and other issues raised      MP       0.40       315.00   126.00     0.40   315.00   126.00
               by DC in reply and whether warrants a surreply
               with BJM.
09/01/15   BJM Review of summary judgment opinion.                  MP       0.40       455.00   182.00     0.40   455.00   182.00
09/02/15   VXM Call with BJM on Tridico                             CD       0.30       315.00   94.50      0.30   315.00   94.50
09/02/15   VXM Tridico review and notes regarding memo              MP       1.00       315.00   315.00     1.00   315.00   315.00
               opposition
09/11/15   BJM Drafting consent motion to reschedule status         CD       0.20       455.00   91.00      0.20   455.00   91.00
               conference.
09/22/15   BJM Meeting with DCAG re: mediation.                     ADR/R 0.20          455.00   91.00      0.20   455.00   91.00

09/22/15   BJM    Travel and attending status conference.           HE/R     3.20       455.00   1,456.00   1.7    455.00   773.50   Reduced by 1.5
                                                                                                                                     hours (travel time)
09/22/15   BJM    Travel to status conference                       Travel                                  1.5    227.50   341.25   Travel time at
                                                                                                                                     50%
10/02/15   VXM Discussion with BJM on Tridico mediation             ADR      0.20       315.00   63.00      0.20   315.00   63.00

10/12/15   VXM USDC DC application                                  NC       0.60       315.00   0.00       0      0.00     0.00     No charge
10/30/15   VXM Reviewed docs from discovery responses to see        T        1.00       315.00   315.00     1.00   315.00   315.00
               if any hearing use narratives in IROG responses
               to help show hostile work environment and
               retaliation.
11/05/15   VXM Reviewed all remaining deadlines and trial           T        0.40       315.00   126.00     0.40   315.00   126.00
               details to create timeline of tasks to be prepared
               leading up to trial.
11/05/15   VXM Reviewed opposition to MSJ to prepare issues to      T        0.60       315.00   189.00     0.60   315.00   189.00
               develop and create trial strategy when meeting
               with S. Vinick.
11/06/15   BJM Meeting with VXM and SBV re: trial                   T        0.50       455.00   227.50     0.50   455.00   227.50
               preparation,
               document review, pretrial order.
11/06/15   VXM Reviewed memo opinion and outined each claim         T        0.60       315.00   189.00     0.60   315.00   189.00
               and summary of each claim to be tried for prep
               meeting with SBV and BJM.

11/06/15   VXM Reviewed mediation order and pretrial                T        0.30       315.00   94.50      0.30   315.00   94.50
               scheduling order,and emailed updated dates for
               all deadlines to SBV and BJM.




                                                                              Page 18
11/06/15   VXM Meeting with SBV and BJM regarding case       T/R           0.80       315.00   252.00     0.80   315.00   252.00
               claims and damages, and timeline of deadlines
               and tasks.
11/10/15   VXM Review of correspondence from BJM to M.       ADR           0.30       315.00   94.50      0.30   315.00   94.50
               Mullen and comment on same re: mediation and
               previous demand.
11/10/15   VXM Discussion with BJM concerning opposing       ADR           0.30       315.00   94.50      0.30   315.00   94.50
               counsel response and resent demand letter.

11/11/15   VXM Discussion with BJM on mediation and               ADR      0.30       315.00   94.50      0.30   315.00   94.50
               communication with Judge Kay.
11/11/15   VXM Reviewed opposition to SJ, memo opinion and        ADR      1.80       315.00   567.00     1.80   315.00   567.00
               made notes for mediation, continued reading
               original demand.
11/12/15   BJM Preparation, travel and attending mediation with   ADR      4.20       455.00   1,911.00   2.7    455.00   1228.50   Reduced by 1.5
               federal magistrate.                                                                                                  hours (travel time)
11/12/15   BJM Travel to mediation                                Travel                                  1.5    227.50   341.25    Travel time at
                                                                                                                                    50%
11/12/15   VXM Travel to mediation in Judge Kay's Chambers at     NC       0.80       315.00   0.00       0      0.00     0.00      No charge
               DDC.
11/12/15   VXM Travel to JGL from mediation in DDC.               NC       0.80       315.00   0.00       0      0.00     0.00      No charge
11/12/15   VXM Mediation at Judge Kay's chambers.                 NC       3.00       315.00   0.00       0      0.00     0.00      No charge
11/17/15   VXM Discussion with BJM and A. Taylor re:              T        0.30       315.00   94.50      0.30   315.00   94.50
               deadlines with rescheduled pretrial conference
               and new calendared items.
11/17/15   VXM Discussion with BJM on in limine motions and       T        0.40       315.00   126.00     0.40   315.00   126.00
               trial brief and need for same.
11/17/15   VXM Reviewed model and drafting initial portions of    T        1.00       315.00   315.00     1.00   315.00   315.00
               pretrial statement.
11/18/15   VXM Gathered evidence and identified each for          T        2.00       315.00   630.00     2.00   315.00   630.00
               inclusion in joint pretrial statement.
11/19/15   JJC Pre-Trial Statement Prep meeting with VXM.         T        0.30       154.00   46.20      0.30   154.00   46.20

11/19/15   VXM Researched dates for pretrial deadlines based on T          0.40       315.00   126.00     0.40   315.00   126.00
               source email and recalendared and confirmed
               with BJM.
11/19/15   VXM Discussed with M. Mullen DC's request for        T          0.20       315.00   63.00      0.20   315.00   63.00
               extension




                                                                            Page 19
11/20/15   VXM Meeting with J. Cherry regarding facts of case       T     0.50        315.00   157.50   0.50   315.00   157.50
               and joint pretrial statement tasks.
11/23/15   BJM Meeting with VXM re: pretrial.                       T     0.20        455.00   91.00    0.20   455.00   91.00
11/23/15   VXM Mediation communication with opposing                ADR/R 0.30        315.00   94.50    0.30   315.00   94.50
               counsel.
11/24/15   JJC Trial preparation meeting with Vijay Mani.           T     0.10        154.00   15.40    0.10   154.00   15.40
11/29/15   VXM Continued work on pretrial statement and in          T     2.00        315.00   630.00   2.00   315.00   630.00
               limine motion.
11/30/15   VXM Meeting with J. Cherry on outstanding tasks for      T     0.20        315.00   63.00    0.20   315.00   63.00
               joint pretrial statement.
12/01/15   BJM Call with opposing counsel re: settlement, call      ADR   0.40        455.00   182.00   0.40   455.00   182.00
               with client re: defendant's proposal.
12/01/15   BJM Call with VXM re: pretrial statement and             T     0.30        455.00   136.50   0.30   455.00   136.50
               motions in limine, research on jury instructions.

12/02/15   VXM Meeting with BJM and communication with J.           T     0.30        315.00   94.50    0.30   255.00   76.50
               Cherry on pretrial statement.
12/02/15   VXM Meeting with SBV re: trial prep, in limine           T     0.50        315.00   157.50   0.50   255.00   127.50
               strategy.
12/02/15   VXM Researched rules 401, 403, 603 and 608 for           T     3.00        315.00   945.00   3.00   315.00   945.00
               motion in limine and cases in DDC.
12/02/15   VXM Continued drafting argument section and revised      T     3.00        315.00   945.00   3.00   315.00   945.00
               facts for motion in limine and trial motions.

12/03/15   JMS    Meeting with VXM to review hostile work            T    0.30        154.00   46.20    0.30   154.00   46.20
                  environment, USERRA, and retaliation claims, +
                  future drafting of opposition to motion in limine.

12/03/15   VXM Review of D's motion in limine and discussion        T     0.30        315.00   94.50    0.30   315.00   94.50
               with BJM on same.
12/03/15   VXM Discussion with BJM on timeline for pretrial         T     0.30        315.00   94.50    0.30   315.00   94.50
               statement, and merits of motion in limine.

12/03/15   VXM Meeting with J. Sarfati re: merits of motion in      T     0.40        315.00   126.00   0.40   315.00   126.00
               limine, facts of case, opposition arguments and
               timeline for filing.
12/04/15   JMS Review of Defendant's Motion in Limine to            T     0.30        154.00   46.20    0.30   154.00   46.20
               exclude Officer Alberti's testimony for drafting
               opposition.


                                                                            Page 20
12/04/15   JMS Review of 7 DDC cases interpreting 401-404 in         T    0.60       154.00   92.40      0.60    154.00   92.40
               "me too"testimony context.
12/04/15   JMS Drafting and revision of Draft #1 of Plaintiff's      T    4.80       154.00   739.20     4.80    154.00   739.20
               Opposition to Defendant's MIL to exclude
               Officer Alberti's testimony.
12/04/15   VXM Communication with expert re: trial date and set-     NC   0.30       315.00   0.00       0       0.00     0.00      No charge
               up of follow-up call.
12/04/15   VXM Discussed and reviewed Judge Huvelle's pretrial       T    0.50       315.00   157.50     0.50    315.00   157.50
               statement previously approved, and jury
               instructions, and entries of objections/responses
               to witness schedule for our pretrial statement.

12/07/15   BJM    Drafting pretrial statement, review of documents, T     4.20       455.00   1,911.00   4.20    455.00   1911.00
                  drafting voir dire, jury instructions, etc.

12/07/15   JMS Incorporated track-changes from BJM, and         T         2.30       154.00   354.20     2.30    154.00   354.20
               added extra memorandum opinion citations in
               order to finalize Opposition to Defendant's
               Motion in Limine.
12/07/15   VXM Read and edited, and provided a revised version T          0.70       315.00   220.50     0.70    315.00   220.50
               of opposition to motion in limine from District.

12/07/15   VXM Made second round of revisions to opposition to T          0.50       315.00   157.50     0.50    315.00   157.50
               motion in limine by adding case citation,
               changing language on limiting instructions (ad
               citation/research on same), and adding new
               depositon testimony excerpt.

12/07/15   VXM Meeting with J. Sarfati re: edits to Motion in        T    0.30       315.00   94.50      0.30    315.00   94.50
               Limine.
12/07/15   VXM Proofread opposition to Motion in Limine and          T    0.50       315.00   157.50     0.50    315.00   157.50
               noted additional list of minor corrections for J.
               Sarfati and arranged for filing.

12/08/15   BJM    Drafting pretrial statement, review of documents, T     10.40      455.00   4,732.00   10.40   455.00   4732.00
                  drafting voir dire, jury instructions, etc., call and
                  emails with opposing counsel re: status, drafting
                  joint motion for extension for pretrial.




                                                                           Page 21
12/08/15   JMS Legal research of 6 cases and 2 statutes, and    NC       1.40       154.00   0.00       0      0.00     0.00      No charge
               drafted internal memorandum to BJM re whether
               Plaintiff can recover punitive damages from the
               District of Columbia.
12/08/15   JMS Review of Memorandum Opinion to identify         NC       0.60       154.00   0.00       0      0.00     0.00      No charge
               whether Court upheld retaliation and hostile
               work environment claims.
12/08/15   MEK Researched case law for whether a government T            2.50       315.00   787.50     2.50   315.00   787.50
               municipality is immune from awards of punitive
               or liquidated damages under USERRA;
               Reviewed jury instructions concerning liquidated
               damages and willfullness under USERRA.

12/08/15   VXM Continued working on witness list, and              T     2.00       315.00   630.00     2.00   315.00   630.00
               summaries of expected testimonies and sent to
               BJM for jury instructions purposes.

12/08/15   VXM Communications and discussions with opposing T            0.50       315.00   157.50     0.50   315.00   157.50
               counsel re: objections and D's portions for
               complete version for pretrial statement.

12/08/15   VXM Communication with BJM re: pretrial statement. T          0.30       315.00   94.50      0.30   315.00   94.50

12/08/15   VXM Revised and completed deposition excerpts,          T     4.50       315.00   1,417.50   4.50   315.00   1417.50
               witness schedule and exhibit lists of initial draft
               of joint pretrial statement and sent to BJM to
               send to opposing counsel.

12/08/15   VXM Reviewed/Edited joint motion to extend              T/R   0.40       315.00   126.00     0.40   315.00   126.00
               deadline.
12/09/15   BJM Emails with opposing counsel, review of pretrial    T     0.90       455.00   409.50     0.90   455.00   409.50
               statement.
12/09/15   BJM Preparation for trial, meeting with VXM re: trial   T     4.30       455.00   1,956.50   4.30   455.00   1956.50
               preparation and pretrial statement.
12/09/15   VXM Discussion with BJM on exchange of exhibits         T     0.30       315.00   94.50      0.30   315.00   94.50
               and correspondence with M. Mullen.




                                                                          Page 22
12/09/15   VXM Communication with M. Mullen on preserving T              0.30       315.00   94.50      0.30   315.00   94.50
               objections for all exhibits and timeline for filing.

12/09/15   VXM Communication with M. Mullen on defendant's         T     0.20       315.00   63.00      0.20   315.00   63.00
               changes for filing final version.

12/09/15   VXM Drafted a joint motion to extend filing of pretrial T     0.60       315.00   189.00     0.60   315.00   189.00
               statement, proofread and filed with court.

12/09/15   VXM Continued edits and arguments to D's portions of T        2.50       315.00   787.50     2.50   315.00   787.50
               pretrial and researched certain jury instructions.

12/09/15   VXM Call with S. Vinick re: joint pretrial, and         T/R   0.40       315.00   126.00     0.40   315.00   126.00
               exchange of exhibits.
12/10/15   BJM Communication with opposing counsel re:             T     2.90       455.00   1,319.50   2.90   455.00   1319.50
               pretrial, review of deposition transcript for
               witness, trial prep, meeting with VXM re: trial.

12/10/15   VXM Communication re: Dr. Paige and notification for NC       0.30       315.00   0.00       0      0.00     0.00      No charge
               his appearance at trial.
12/10/15   VXM Finished draft of pretrial by completing           T      3.70       315.00   1,165.50   3.70   315.00   1165.50
               Plaintiff's objections and analysis, and revisions
               and additions, and sent to M. Mullen for final
               approval and her objections to jury instructions.

12/11/15   BJM Drafting pretrial, including objections to          T     5.70       455.00   2,593.50   5.70   455.00   2593.50
               defendant's today produced jury instructions, and
               research on the same.
12/11/15   VXM Communication with M. Mullen re: corrected          T     0.30       315.00   94.50      0.30   315.00   94.50
               documents, tracked changes and voir dire and
               jury instructions.
12/11/15   VXM Discussion with BJM and finalization of verdict     T     0.30       315.00   94.50      0.30   315.00   94.50
               form.
12/11/15   VXM Revised and finalized our jury instructions and     T     3.00       315.00   945.00     3.00   315.00   945.00
               verdict forms and sent to M. Mullen for final
               apporoval and review (still awaiting D's jury
               instructions (proposed).




                                                                          Page 23
12/11/15   VXM Worked with BJM to respond to each of D's jury T           2.00       315.00   630.00   2.00   315.00   630.00
               instructions where objectionable, including basis
               for objection and proposed alternative.

12/11/15   VXM Reviewed, edited, and finalized, incorporating      T      2.00       315.00   630.00   2.00   315.00   630.00
               and objecting to Defendant's jury instructions,
               and its authority and alternative instructions;
               proofread entire pretrial, finalized, formatted and
               filed with the court.

12/14/15   VXM Discussion with BJM on final filed joint pretrial     T    0.20       315.00   63.00    0.20   315.00   63.00
               statement.
12/14/15   VXM Meeting and organization of exhibits and bates        T    0.40       315.00   126.00   0.40   315.00   126.00
               numbers to pull and exchange exhibits with
               opposing counsel.
12/14/15   VXM Reviewed D's exhibits for objections and worked       T    1.00       315.00   315.00   1.00   315.00   315.00
               on pretrial memo.
12/15/15   VXM Discussion with BJM on getting admitted to            NC   0.20       315.00   0.00     0      0.00     0.00     No charge
               DDC and prep for Tridico.
12/15/15   VXM Drafted motion for pro hac vice admission to          NC   0.60       315.00   0.00     0      0.00     0.00     No charge
               DDC.
12/15/15   VXM Drafted declaration for pro hac vice after            NC   0.70       315.00   0.00     0      0.00     0.00     No charge
               researching local rules for requirements and
               compliance with 44.1.
12/15/15   VXM Revised and edited motion for admission pro hac       NC   1.00       315.00   0.00     0      0.00     0.00     No charge
               vice, revised declaration and drafted proposed
               order, proofread all docs and filed with the court.

12/15/15   VXM Discussions with BJM re: pro hac vice process NC           0.40       315.00   0.00     0      0.00     0.00     No charge
               and edits to final motion and notarizing
               declaration.
12/15/15   VXM Reviewed orders for pre-trial conference and      T        0.60       315.00   189.00   0.60   315.00   189.00
               continued gathering complete exhibits for P's
               binder.
12/16/15   JMS Legal research of 7 cases to determine whether T           0.80       154.00   123.20   0.80   154.00   123.20
               back-pack in the absence of reinstatement is a
               legal or equitable remedy in the context of Title
               7 and USERRA.




                                                                           Page 24
12/16/15   JMS    Legal Research to determine latest SCOTUS          T   0.60       154.00   92.40      0.60   154.00   92.40
                  definiton of "but for" causation in the context of
                  Title 7 claims and retaliation claims.

12/17/15   BJM Meeting re: trial preparation and pretrial           T    1.80       455.00   819.00     1.80   455.00   819.00
               preparation with VXM and SBV, dividing up
               tasks.
12/17/15   VXM Meeting with S. Vinick and BJM on Tridico            T    0.50       315.00   157.50     0.50   315.00   157.50
               prep and trial notes.
12/18/15   BJM Research on ethics of contacting current officers    NC   1.20       455.00   0.00       0      0.00     0.00      No charge
               at MPD (i.e. fact witnesses that are government
               employees).
12/18/15   BJM Meeting to prepare for pretrial.                     T    0.40       455.00   182.00     0.40   455.00   182.00
12/18/15   BJM Drafting bench memo on right to jury trial under     T    3.80       455.00   1,729.00   3.80   455.00   1729.00
               USERRA and right to jury trial under Title VII
               when no reinstatement sought.

12/18/15   JMS    Drafted legal memorandum for BJM review and T          4.10       154.00   631.40     4.10   154.00   631.40
                  future submission to judge re whether back-pay
                  should be viewed as a legal or equitable remedy
                  under USERRA and Title VII.

12/18/15   JMS    Drafted legal memorandum for BJM review and T          2.20       154.00   338.80     2.20   154.00   338.80
                  future submission to judge re but for causation
                  for a retaliation claim under TItle VII.

12/18/15   VXM Meeting with S. Areizaga re: docs needed for         T    0.50       315.00   157.50     0.50   315.00   157.50
               pretrial conference and binder and authority.

12/18/15   VXM Continued preparing all exhibits for pretrial, and T      0.50       315.00   157.50     0.50   315.00   157.50
               trial motion, and memo for pretrial.

12/18/15   VXM Continued breakdown of facts per element and         T    2.50       315.00   787.50     2.50   315.00   787.50
               cross examination sheets for 2 of D's witnesses.

12/20/15   BJM    Research and drafting memorandum on but for       T    2.90       455.00   1,319.50   2.90   455.00   1319.50
                  causation and whether backpay is a jury
                  determination.




                                                                          Page 25
12/21/15   BJM Preparation for pretrial, research on jury            T        8.20       455.00   3,731.00   8.20   455.00   3731.00
               determination issues, causation standard, and
               admissibility of EEOC findings, document
               review, meeting with SBV re: same and pretrial
               motions preparation.
12/21/15   SBV Mt BJM; Prepare for pre trial conference              T        3.50       530.00   1,855.00   3.50   530.00   1855.00
12/21/15   VXM Discussed pretrial questions for conference with      T        0.30       315.00   94.50      0.30   315.00   94.50
               BJM.
12/22/15   BJM Preparation, travel and participation at pretrial.    T        4.50       455.00   2,047.50   3      455.00   1365.00   Reduced by 1.5
                                                                                                                                       hours (travel time)
12/22/15   BJM    Travel to pretrial                                 Travel                                  1.5    227.50   341.25    Travel time at
                                                                                                                                       50%
12/22/15   SBV    Travel time to and from U.S.D.C. Pre trial         T/R      6.00       530.00   3,180.00   4.5    530.00   2385.00   Reduced by 1.5
                  Conference; discussion with BJM; trial                                                                               hours (travel time)
                  preparation
12/22/15   SBV    Travel to and from Pre-trial conference            Travel                                  1.5    265.00   397.50    Travel time at
                                                                                                                                       50%
12/28/15   VXM Call with BJM to discuss tasks in order,     T                 0.30       315.00   94.50      0.30   315.00   94.50
               subpoenas, and brief on causation.
12/28/15   VXM Communication with T. Avind at OAG regarding T                 0.30       315.00   94.50      0.30   315.00   94.50
               deposition in the case.
12/29/15   JJC Correspondence to USDC District of Columbia. T                 0.20       154.00   30.80      0.20   154.00   30.80
               Re: Technology needs for trial on Jan 11th.

12/29/15   JJC    Trial Prep for the Tridico case. Re: Trial Prep    T        0.70       154.00   107.80     0.70   154.00   107.80
                  checklist for attorneys.
12/29/15   VXM    Communication with BJM re: proffer requested       T        0.30       315.00   94.50      0.30   315.00   94.50
                  by the court and motion.
12/29/15   VXM    Communication with J. Cherry, S. Vinick and        T        0.30       315.00   94.50      0.30   315.00   94.50
                  BJM on trial prep.
12/29/15   VXM    Research on Causation for USERRA in all            T        2.00       315.00   630.00     2.00   315.00   630.00
                  circuits and reconcilation with Title VII.
12/29/15   VXM    Drafted motion addressing causation for J.         T        2.00       315.00   630.00     2.00   315.00   630.00
                  Huvelle.
12/29/15   VXM    Began review of Alberti deposition and affidavit   T        1.10       315.00   346.50     1.10   315.00   346.50
                  for facts concerning each detail of her claim
                  against Vice and MPD.




                                                                               Page 26
12/30/15   BJM    Review of motion on causation and proffer,         T    2.80       455.00   1,274.00   2.80   455.00   1274.00
                  research on appropriate jury instructions.

12/30/15   JJC Trial Preparation. Re: update checklist for items T        0.50       154.00   77.00      0.50   154.00   77.00
               needed at trial.
12/30/15   VXM Completed review of docs and depo for Alberti T            2.20       315.00   693.00     2.20   315.00   693.00
               and drafted proffer requested by court.

12/30/15   VXM Finalized exhibit for reconcilable jury instruction   T    1.10       315.00   346.50     1.10   315.00   346.50
               for USERRA and Title VII and prepared for
               filing, also proofread motion and proffer and
               filed all with DDC.
01/02/16   BJM Drafting petition for fees, research on applicable    FP   7.80       455.00   3,549.00   7.80   455.00   3549.00
               case law,
01/02/16   SBV Review file and exhibits; trial preparation           T    2.00       530.00   1,060.00   2.00   530.00   1060.00
01/02/16   VXM Began review of pleadings file and docket,            FP   2.00       315.00   630.00     2.00   315.00   630.00
               emails and
01/03/16   SBV Review deposition transcripts of the client and       T    3.00       530.00   1,590.00   3.00   530.00   1590.00
               Officer Alberti
01/04/16   BJM Trial Preparation                                     T    6.70       455.00   3,048.50   6.70   455.00   3048.50
01/04/16   SBV Discussion with BJM and VM; trial preparation;        T    2.00       530.00   1,060.00   2.00   530.00   1060.00
               file review
01/04/16   VXM Meeting with SBV, BJM and J. Cherry regarding         T    0.80       315.00   252.00     0.80   315.00   252.00
               trial prep.
01/04/16   VXM Communication with SBV and BJM on trial prep          T    0.20       315.00   63.00      0.20   315.00   63.00
               matters .
01/04/16   VXM Reviewed joint proposed voir dire questions,          T    0.40       315.00   126.00     0.40   315.00   126.00
               revised and sent to BJM.
01/04/16   VXM Communication with J. Cherry re: S. Guthrie.          T    0.30       315.00   94.50      0.30   315.00   94.50

01/04/16   VXM Follow-up email from M. Mullen on status of           T    0.20       315.00   63.00      0.20   315.00   63.00
               joint voir dire.
01/04/16   VXM Reviewed M. Mullen edits and revised all joint        T    1.50       315.00   472.50     1.50   315.00   472.50
               voir dire and reviewed standard questions for
               court and finalized and proofread, sent to M.
               Mullen for final approval.

01/04/16   VXM Formatted final joint voir dire, and filed with       T    0.30       315.00   94.50      0.30   315.00   94.50
               USDC.


                                                                           Page 27
01/05/16   BJM    Research on USERRA, preparation of outline for     T    6.80       455.00   3,094.00   6.80   455.00   3094.00
                  witnesses, meetings with VXM and JMC re: trial
                  preparation, review of defendant's causation
                  memorandum.
01/05/16   VXM    Follow-up communication with opposing              T    0.20       315.00   63.00      0.20   315.00   63.00
                  counsel to confirm filing of joint voir dire.
01/05/16   VXM    Discussion with BJM on opposition to USERRA        T    0.30       315.00   94.50      0.30   315.00   94.50
                  damages motion by District.
01/05/16   VXM    Discussions and emails to SBV re: Grant            T    0.20       315.00   63.00      0.20   315.00   63.00
                  admission and DCOHR affidavits.
01/05/16   VXM    Researched online for information on Sergeant      T    0.50       315.00   157.50     0.50   315.00   157.50
                  Grant for impeachment and discussed appeal
                  ruling on misconduct with BJM.

01/05/16   VXM Continued review of IAD docs and other           T         1.70       315.00   535.50     1.70   315.00   535.50
               impeachment material for witnesses and
               continued work on outline for opening statement.

01/06/16   BJM    Research and drafting motion, meetings with         T   7.90       455.00   3,594.50   7.90   455.00   3594.50
                  JMC and VXM re: trial issues, preparation of
                  outline for witnesses, trial preparation, call with
                  opposing counsel re: motions.

01/06/16   MEK Bluebooked citation to jury instructions.            NC    0.20       315.00   0.00       0      0.00     0.00      No charge
01/06/16   MEK Reviewed filings regarding admissibility of          T/R   2.70       315.00   850.50     2.70   315.00   850.50
               Officer Alberti's testimony; Drafted response
               letter to District's reponse to plaintiff's informal
               correspondence with Court regarding testimony
               of Officer Alberti

01/06/16   VXM Meeting and discussion with W. Fuller on         T         0.40       315.00   126.00     0.40   315.00   126.00
               impeachment material for D's witnesses.
01/06/16   VXM Began pulling docs from online research from     T         0.50       315.00   157.50     0.50   315.00   157.50
               W. Fuller and including relevant docs in folders
               for each of D's witnesses.
01/06/16   VXM Meeting with J. Cherry concerning blow-ups       T         0.30       315.00   94.50      0.30   315.00   94.50
               from D's Statement of undisputed facts.




                                                                           Page 28
01/06/16   VXM Read through and discussed D's response to P's T         0.50       315.00   157.50     0.50   315.00   157.50
               proffer on Alberti testimony, and our reply to
               same.
01/06/16   VXM Meeting with M. Kreiser to discuss proffer reply T       0.40       315.00   126.00     0.40   315.00   126.00
               and outline of our argument in the reply.

01/06/16   VXM Reviewed, edited, revised, formatted and filed       T   0.70       315.00   220.50     0.70   315.00   220.50
               our response to D's motion on damages.

01/06/16   VXM Drafted slides for all callouts to go with opening   T   1.80       315.00   567.00     1.80   315.00   567.00
               statement and sent to J. Cherry and SBV for
               edits.
01/06/16   VXM Reviewed main depos and IROG responses for a         T   1.00       315.00   315.00     1.00   315.00   315.00
               timeline for SBV and TimeMap and possibly the
               opening.
01/06/16   VXM Continued references to depo excerpts and            T   2.00       315.00   630.00     2.00   315.00   630.00
               evidentiary docs for each the HWE claim under
               religion and military service.
01/06/16   WJF Reviewed defendant's discovery file for material     T   5.50       154.00   847.00     5.50   154.00   847.00
               for impeachment during trial
01/07/16   BJM Call with judge re: damages; review of witness       T   8.00       455.00   3,640.00   8.00   455.00   3640.00
               testimony, trial preparation.
01/07/16   MEK Conferenced with BJM and VXM regarding case          T   0.50       315.00   157.50     0.50   315.00   157.50
               and assisting with last minute drafting;
               Discussed themes for opening statement to jury;
               Discussed defendant's response to informal letter
               to judge regarding Officer Alberti testimony.

01/07/16   VXM Discussed settlement options with BJM and      ADR       0.30       315.00   94.50      0.30   315.00   94.50
               SBV, and opposing counsel's response to offer
               with $25K counter.
01/07/16   VXM Meeting with J. Richardson, J. Cherry, BJM and NC        1.00       315.00   0.00       0      0.00     0.00      No charge
               SBV to moot opening statement with powerpoint
               presentation and discuss criticism to better
               prepare for trial.




                                                                         Page 29
01/07/16   VXM Reviewed Paige report and darfted                NC    0.40       315.00   0.00     0      0.00     0.00     No charge
               correspondence to Judge Huvelle with copy of
               report and explanation of numbers in the report
               to include frontpay portion as backpay, and sent
               to Judge's clerk.

01/07/16   VXM Redrafted and revised other portions of reply to   T   1.20       315.00   378.00   1.20   315.00   378.00
               Defendant's opposition to proffer on Alberti
               testimony, and prepared for filing.

01/07/16   VXM Reviewed W. Fuller's findings for impeachment T        0.50       315.00   157.50   0.50   315.00   157.50
               material and forwarded to SBV for witness
               crosses.
01/07/16   VXM Finished highlighting expected testimony and   T       3.00       315.00   945.00   3.00   315.00   945.00
               drafted opening statement and began practicing
               opening statement.
01/07/16   VXM Meeting with J. Cherry re: timeline through    T       0.30       315.00   94.50    0.30   315.00   94.50
               TimeMap and callouts for opening.

01/07/16   VXM Call with opposing counsel re: motion for          T   0.30       315.00   94.50    0.30   315.00   94.50
               clarification and request to withdraw USERRA
               claim.
01/07/16   VXM Meeting with BJM to discuss D's motion for         T   0.30       315.00   94.50    0.30   315.00   94.50
               clarification and rejection of USERRA
               withdrawl request.
01/07/16   VXM Discussion with BJM and J. Cherry re: pre-trial    T   0.40       315.00   126.00   0.40   315.00   126.00
               communication with Officer Alberti re: her
               expected trial testimony.
01/07/16   VXM Call with Officer Alberti re: trial prep and       T   0.70       315.00   220.50   0.70   315.00   220.50
               testimony from deposition to used during direct.

01/07/16   VXM Researched provisions of USERRA for qualified T        0.70       315.00   220.50   0.70   315.00   220.50
               individuals to be protected under statute 4311
               and case law on issue; printed out relevant
               statute provision for call with judge.




                                                                       Page 30
01/07/16   VXM Call with Judge and opposing counsel re:           T     0.60       315.00   189.00     0.60   315.00   189.00
               damages motions, motion for clarification, jury
               instructions, and arguments to dismiss USERRA
               claims.
01/07/16   VXM Teleconference with BJM and M. Mullen              T/R   0.30       315.00   94.50      0.30   315.00   94.50
               discussing and refusing consent for motion for
               clarification and motion to dismiss USERRA
               claim.
01/07/16   WJF Reviewed defendant's discovery material for        T/R   4.10       154.00   631.40     4.10   154.00   631.40
               impeachment
01/08/16   BJM Trial preparation, drafting motions requested by   T     8.40       455.00   3,822.00   8.40   455.00   3822.00
               judge.
01/08/16   JMS Drafting of Trial Motion to Exclude evidence       NC    3.80       154.00   0.00       0      0.00     0.00      No charge
               pertaining to June 2013 DUI at upcoming trial.

01/08/16   MLS    Review and revise BJM motion to strike defense NC     0.20       255.00   0.00       0      0.00     0.00      No charge
                  exhibits
01/08/16   SBV    Trial preparation; review exhibits; prepare       T   8.00       530.00   4,240.00   8.00   530.00   4240.00
                  examination questions; telephone call with client

01/08/16   VXM Went through all prior exhibit folders and       T       0.70       315.00   220.50     0.70   315.00   220.50
               corrected errors from pretrial conference in
               exhibits included, and revised exhibits based on
               latest call with Judge, and arranged for correct
               exhibits to be copied and discussed with A.
               Taylor and J Cherry

01/08/16   VXM Reviewed, revised, added language to response      T     0.70       315.00   220.50     0.70   315.00   220.50
               to motion for clarification and filed with DDC.

01/08/16   VXM Discussion with BJM and SBV re: D's lack of      T       0.40       315.00   126.00     0.40   315.00   126.00
               exhibit copies provided to us, and edit of
               correspondence to opposing counsel on same
               issue.
01/08/16   VXM Researched case law on issue of client not being T       0.50       315.00   157.50     0.50   315.00   157.50
               qualified under USERRA, and sent to BJM for
               response to motion due Sunday.




                                                                         Page 31
01/08/16   VXM Reviewed D's last minute production of report      T      0.60       315.00   189.00     0.60   315.00   189.00
               from letter to. Fitzgerald on knife issue, and new
               payroll records offered for the first time and
               discussed with SBV and BJM.

01/08/16   VXM Listened to audio transcripts from IAD            T       0.80       315.00   252.00     0.80   315.00   252.00
               interviews for all of D's witnesses and discussed
               and sent to SBV for his crosses.

01/08/16   VXM Calls with client re: his deposition testimony and    T   0.50       315.00   157.50     0.50   315.00   157.50
               clarification of facts for opening and slides for
               opening.
01/08/16   VXM Drafted summary memo of main points to                T   0.50       315.00   157.50     0.50   315.00   157.50
               include in USERRA opposition to BJM,
               including list of 8 points with authority.
01/08/16   VXM Because Defendant lost pretrial exhibits it was       T   0.40       315.00   126.00     0.40   315.00   126.00
               provided, I discussed final exhibit list and resent
               to Defendant via email.
01/08/16   VXM Revised opening statement based on yesterday's        T   2.00       315.00   630.00     2.00   315.00   630.00
               feedback from J. Cherry, J. Richardson, SBV
               and BJM, and practiced opening for final moot
               on Sunday.
01/09/16   BJM Trial preparation, meeting with client, drafting      T   7.80       455.00   3,549.00   7.80   455.00   3549.00
               motions.
01/09/16   SBV Trial preparation; meeting with client; work on       T   5.00       530.00   2,650.00   5.00   530.00   2650.00
               examination questions
01/10/16   BJM Trial preparation, meeting with client, drafting      T   8.90       455.00   4,049.50   8.90   455.00   4049.50
               motions.
01/10/16   JJC Trial Prep for the trial.                             T   6.00       154.00   924.00     6.00   154.00   924.00
01/10/16   SBV Trial preparation; telephone call with client;        T   8.00       530.00   4,240.00   8.00   530.00   4240.00
               review documents
01/10/16   VXM Meeting to run through opening statement,             T   8.00       315.00   2,520.00   8.00   315.00   2520.00
               review witness testimony, and prepare client for
               witness stand, and discuss questions with client
               to fill in details for opening.




                                                                          Page 32
01/10/16   VXM Revised and memorized/mooted opening based            T        3.00       315.00   945.00     3.00   315.00   945.00
               on feedback from BJM and SBV; created new
               slides for opening to include new timeline, org
               chart, claims, etc.
01/10/16   VXM Reviewed, revised, edited, formatted, finalized       T        1.00       315.00   315.00     1.00   315.00   315.00
               and filed opposition to motion to dismiss
               USERRA claims.
01/11/16   BJM Trial, travel to and from, preparation for witness,   T/R      13.20      455.00   6,006.00   11.7   455.00   5323.50   Reduced by 1.5
               call with witness.                                                                                                      hours (travel time)
01/11/16   BJM Travel to and from trial                              Travel                                  1.5    227.50   341.25    Travel time at
                                                                                                                                       50%
01/11/16   JJC    Tridico Trial at United States District Court of T          8.00       154.00   1,232.00   8.00   154.00   1232.00
                  DC.
01/11/16   SBV    Travel time to and from D.C. Federal Court;       T         12.00      530.00   6,360.00   10.5   530.00   5565.00   Reduced by 1.5
                  trial; trial preparation; discussion with BJM and                                                                    hours (travel time)
                  VM
01/11/16   SBV    Travel time to and from D.C. Federal Court        Travel                                   1.5    265.00   397.50    Travel time at
                                                                                                                                       50%
01/11/16   VXM Travel to and from Greenbelt to District Court        NC       3.00       315.00   0.00       0      0.00     0.00      No charge
               DC for trial (45 min. each way); opening
               Statement
01/11/16   VXM Trial (Jury Voir Dire and P's testimony).             NC       7.50       315.00   0.00       0      0.00     0.00      No charge
01/12/16   BJM Trial, travel to and from.                            T        10.30      455.00   4,686.50   8.8    455.00   4004.00   Reduced by 1.5
                                                                                                                                       hours (travel time)
01/12/16   BJM    Travel to and from trial                           Travel                                  1.5    227.50   341.25    Travel time at
                                                                                                                                       50%
01/12/16   JJC    Tridico Trial at United States District Court of T          8.00       154.00   1,232.00   8.00   154.00   1232.00
                  DC.
01/12/16   SBV    Travel time to and from D.C. Federal Court;       T         12.00      530.00   6,360.00   10.5   530.00   5565.00   Reduced by 1.5
                  trial; trial preparation; discussion with BJM and                                                                    hours (travel time)
                  VM
01/12/16   SBV    Travel time to and from D.C. Federal Court        Travel                                   1.5    265.00   397.50    Travel time at
                                                                                                                                       50%
01/12/16   VXM Travel to and from Greenbelt to District Court        NC       1.50       315.00   0.00       0      0.00     0.00      No charge
               DC for trial (45 min. each way).
01/12/16   VXM Trial Day 2 (testimony of P, Ofc. Alberti, J.         T        7.50       315.00   2,362.50   7.50   315.00   2362.50
               Paige, Sgt Nickerson, Cap DeVille).




                                                                               Page 33
01/12/16   VXM Cued up all audio excerpts from IAD interview T               2.00       315.00   630.00     2.00   315.00   630.00
               of letter to Fitzgerald, and revised cross
               examination notes and outline to include closed
               door, meeting, EEO training and N-word matter.

01/12/16   VXM Provided concerns and edits to verdict form for     T         0.30       315.00   94.50      0.30   315.00   94.50
               BJM and SBV consideration.
01/13/16   BJM Trial, travel to and from.                          T/R       10.50      455.00   4,777.50   9      455.00   4095.00   Reduced by 1.5
                                                                                                                                      hours (travel time)
01/13/16   BJM    Travel to and from trial                         Travel                                   1.5    227.50   341.25    Travel time at
                                                                                                                                      50%
01/13/16   JJC    Tridico Trial in United States District Court of T         8.00       154.00   1,232.00   8.00   154.00   1232.00
                  DC.
01/13/16   SBV    Travel time to and from D.C. Federal Court;       T        10.00      530.00   5,300.00   8.5    530.00   4505.00   Reduced by 1.5
                  trial; trial preparation; discussion with BJM and                                                                   hours (travel time)
                  VM
01/13/16   SBV    Travel to and from D.C. Federal Court             Travel                                  1.5    265.00   397.50    Travel time at
                                                                                                                                      50%
01/13/16   VXM Travel to and from Greenbelt to District Court      NC        1.50       315.00   0.00       0      0.00     0.00      No charge
               DC for trial (45 min. each way).
01/13/16   VXM Trial Day 3 (testimony of letter Lt Fitzgerald,     T/R       7.50       315.00   2,362.50   7.50   315.00   2362.50
               Sgt Grant, motions, Closing Args).

01/14/16   BJM    Trial, travel to and from.                       NC        0.20       455.00   0.00       0      0.00     0.00      No charge
01/14/16   BJM    Travel and trial.                                T         8.50       455.00   3,867.50   7      455.00   3185.00   Reduced by 1.5
                                                                                                                                      hours (travel time)
01/14/16   BJM    Travel to trial                                  Travel                                   1.5    227.50   341.25    Travel time at
                                                                                                                                      50%
01/14/16   SBV    Travel time to and from D.C. Federal Court;      T         6.00       530.00   3,180.00   4.5    530.00   2385.00   Reduced by 1.5
                  trial; discussion with all counsel                                                                                  hours (travel time)
01/14/16   SBV    Travel time to and from D.C. Federal Court       Travel                                   1.5    265.00   397.50    Travel time at
                                                                                                                                      50%
01/14/16   VXM Travel to and from Greenbelt to District Court      NC        1.50       315.00   0.00       0      0.00     0.00      No charge
               DC for trial (45 min. each way).
01/14/16   VXM Trial Day 4 (closing arg, rebuttal, motions, and NC           6.00       315.00   0.00       0      0.00     0.00      No charge
               jury instructions/deliberations).
01/15/16   BJM Travel and trial, post-verdict meeting with client. T         5.30       455.00   2,411.50   3.8    455.00   1729.00   Reduced by 1.5
                                                                                                                                      hours (travel time)




                                                                              Page 34
01/15/16   BJM    Travel to trial                                   Travel                                  1.5    227.50   341.25    Travel time at
                                                                                                                                      50%
01/15/16   SBV Discussion with BJM; review jury verdict             T        0.50       530.00   265.00     0.50   530.00   265.00
01/15/16   VXM Travel to and from Greenbelt to District Court       NC       1.50       315.00   0.00       0      0.00     0.00      No charge
               DC for trial (45 min. each way).
01/15/16   VXM Trial Day 5 (jury deliberations and verdict and      NC       2.20       315.00   0.00       0      0.00     0.00      No charge
               final trial matters).
01/18/16   BJM Research for fee petition.                           FP       3.70       455.00   1,683.50   3.70   455.00   1683.50
01/19/16   BJM Research on case law re: case law for the fee        FP       5.90       455.00   2,684.50   5.90   455.00   2684.50
               petition, drafting fee petition.
01/19/16   VXM Discussion with M. Holland on SBV and BJM            FP       0.20       315.00   63.00      0.20   315.00   63.00
               fee petition discussion and schedule.

01/19/16   VXM Discussion with N. Woodfield regarding trial         FP       0.20       315.00   63.00      0.20   315.00   63.00
               and fee petition.
01/19/16   VXM Meeting with SBV and BJM on post trial               FP       1.00       315.00   315.00     1.00   315.00   315.00
               motions and next steps.
01/20/16   BJM Research and drafting fee petition and affidavits    FP       4.30       455.00   1,956.50   4.30   455.00   1956.50
               for fee petition.
01/23/16   BJM Research on case law for fee petition.               FP       1.20       455.00   546.00     1.20   455.00   546.00
01/27/16   VXM Reviewed, edited and finalized motion for            FP       0.50       315.00   157.50     0.50   315.00   157.50
               enlargement of
01/27/16   VXM Researched final judgment elements in case law       NC       0.50       315.00   0.00       0      0.00     0.00      No charge
               for trigger of petition deadline.
01/27/16   VXM Discussed and edited email to opposing counsel       NC       0.30       315.00   0.00       0      0.00     0.00      No charge
               for consent
01/28/16   BJM Drafting fee petition, affidavits, review of time    FP       7.10       455.00   3,230.50   7.10   455.00   3230.50
               records and
01/29/16   BJM Drafting petition for fees, research on applicable   FP       7.20       455.00   3,276.00   7.20   455.00   3276.00
               case law,
02/02/16   BJM Drafting petition for fees, research on applicable   FP       6.70       455.00   3,048.50   6.70   455.00   3048.50
               case law,
02/04/16   BJM Drafting fees petition and affidavits.               FP       4.90       455.00   2,229.50   4.90   455.00   2229.50
02/05/16   BJM Drafting petition for fees, research on applicable   FP       4.60       455.00   2,093.00   4.60   455.00   2093.00
               case law,
02/05/16   VXM Continued drafting factual and procedural            FP       2.50       315.00   787.50     2.50   315.00   787.50
               background
02/08/16   BJM Drafting petition for fees, research on applicable   FP       5.60       455.00   2,548.00   5.60   455.00   2548.00
               case law,


                                                                              Page 35
02/09/16   BJM    Drafting petition for fees, research on applicable   FP   6.90       455.00   3,139.50    6.90   455.00   3139.50
                  case law,
02/09/16   VXM    Continued working on factual background and          FP   2.50       315.00   787.50      2.50   315.00   787.50
                  case
02/12/16   BJ M   Finalizing fee peition , meeting with AG re:         FP   3.20       455.00   I ,456.00   3.20   455.00   1456.00
                  time, call with LHT re: affidavit.
02/12/16   VXM    Created separate files for memo, drafted order,      FP   0.60       315.00   189.00      0.60   315.00   189.00
                  created PDFs of exh ibits and fi led all with
                  DOC.
02/12/16   VXM    Discussed final exhibits with BJM and label ing      FP   0.50       315.00   157.50      0.50   315.00   157.50
                  issue, discussed declaration with L. Thatcher,
                  and incorporated final version per BJ M.

02/12/16   VXM Completed final proofread and ed its of fee             FP   3.00       315.00   945.00      3.00   315.00   945.00
               petition, gathered, incorporated and finalized
               exhibits, and prepared for fil ing.
02/12/16   VXM Made changes to argument subsections on                 FP   2.00       315.00   630.00      2.00   315.00   630.00
               novelty of issues and reduction of fees, and
               incorporated new additions into args sections.

02/22/16   VXM Reviewed rules for response of motion deadl ine, FP          0.40       315.00   126.00      0.40   315.00   126.00
               discussed district's req uest for extension and
               after correct calendari ng, drafting comm un
               ication to district consenti ng to reauest

03/02/16   BJM  Drafting petition for fees, research on applicable FP       7.60       455.00   3,458.00    7.60   455.00   3458.00
                case law,
03/07/16   VX M Review of latest request from Districr re: fee     FP       0.30       315.00   94.50       0.30   315.00   94.50
                petition i n voice and discussion with J PH and
                BJ M on same.
03/11/16   VX M Reviewed exh ibits fil ing i n fee petition and    FP       0.40       315.00   126.00      0.40   315.00   126.00
                researched additional info requested by District ,
                d iscussed with BJ m and drafted reesponse to
                District re: fee info and request for extension.

03/22/16   VXM Downloaded opposition to fees, circulated               FP   1.00       315.00   315.00      1.00   315.00   315.00

03/23/16   BJM    Research on case law for reply to fee petition,      FP   2.30       455.00   1 ,046.50   2.30   455.00   1046.50
                  drafting outl ine for fee petition.


                                                                             Page 36
03/24/16   BJM    Research on case law for reply to fee petition , FP   3.30       455.00    1 ,501 .50   3.30   455.00   1501.50
                  including case law cited by Defendant , drafting
                  outl ine for reply to fee petition

03/25/16   BJM  Reply to fee petition - research on case law and FP     3.20       455.00    1 ,456.00    3.20   455.00   1456.00
                drafting reply .
03/28/16   BJ M Call with cl ient re: factual information, review FP    3.50       455 .00   1 ,592.50    3.50   455.00   1592.50
                of billi ng receipts for reply, drafting reply for
                fee petition , research on case law for reply

03/30/16   BJM    Finalization of research on current value of    FP    1.30       455.00    591 .50      1.30   455.00   591.50
                  attorney rates, drafting reply memorandum.

03/31/16   VXM Began draft of all arguments in reply brief, and FP      3.00       3 15.00   945.00       3.00   315.00   945.00
               research supporting argument subsection on reas.
               of fees and costs and laffey rates.

03/31/16       Reviewed all exhibits and n umber proferred by     FP    2.00       315.00    630.00       2.00   315.00   630.00
               Defendant's for red uction , and completed
           VXM
               calculations to verify and argue against D's
               numbers
           VXM Contin ued drafting Reply Memorandum in            FP    7.00       315.00    2,205.00     7.00   315.00   2205.00
04/02/16
               support of fees argument subsections.
04/04/16   BJM Review of final reply and ed its made.             FP    0.70       455.00    318.50       0.70   455.00   318.50
04/04/16   VXM Completed fina l draft of reply memorandum ,       FP    5.40       315.00    1 ,701.00    5.40   315.00   1701.00
               gathered and prepared exhibits, revised and
               edited reply based on discussion with BJ M,
               proofread final brief and fi l ed with Court.

                                                                                                                            $294,255.80         Total
                                                                                                                             -11,639.50 (Pl.'s additional
                                                                                                                                        reductions for
                                                                                                                                        duplicative time)

                                                                                                                             -28,261.63 (Reduction of 10%
                                                                                                                                        for Limited
                                                                                                                                        Success)
                                                                                                                            $254,354.67 Total fees
                                                                                                                                        awarded


                                                                         Page 37
                                                                 Costs Requested and Awarded

   Date    Prof.                                                                                                             Units    Rate    Cost
                                     Description                         Category      Units Req. Rate Req.   Cost Req.
                                                                                                                           Awarded Awarded Awarded
12/4/12    BJM     Photocopying 11/16-11/30                           Copies          1.00       1.05         1.05        1.00     1.05    1.05

9/30/14    BJM     Photocopying/Printing                              Copies          316.00     0.15         47.40       316.00   0.15     47.40
9/30/14    BJM     Color copies - Copitrak 8/15/14 - 8/31/14          Copies          5.00       0.75         3.75                 0.25

11/11/14   BJM     Photocopying/Printing - Copitrak Report 10/1- Copies               336.00     0.15         50.40       336.00   0.15     50.40
                   10/15/2014

11/11/14   BJM     Color copies - Copitrak Report 10/1-           Copies              20.00      0.75         15.00                0.25
                   10/15/2014
11/17/14   BJM     Photocopying/Printing - Copitrak Report 10/15- Copies              53.00      0.15         7.95        53.00    0.15     7.95
                   10/31/15

6/19/15    BJM     Photocopying/Printing - COPITRAK REPORT Copies                     146.00     0.15         21.90       146.00   0.15     21.90
                   6/1- 6/15

7/14/15            Photocopying/ Printing - Copitrak Report 6/ 16 - Copies            230.00     0.15         34.50       230.00   0.15     34.50
                   6/31

12/21/15           Photocopying/ Printing                             Copies          39.00      0.15         5.85        39.00    0.15     5.85
1/7/16             Photocopying/ Printing                             Copies          42.00      0.15         6.3         42.00    0.15     6.3
1/7/16             Photocopying/ Printing                             Copies          33.00      0.15         4.95        33.00    0.15     4.95
1/7/16             Photocopying/ Printing                             Copies          78.00      0.15         11.7        78.00    0.15     11.7
1/11/16            Photocopying/ Printing                             Copies          78.00      0.15         11.7        78.00    0.15     11.7
1/13/16            Photocopying/ Printing                             Copies          16.00      0.15         2.4         16.00    0.15     2.4
1/19/16            Photocopying/ Printing                             Copies          6.00       0.15         0.9         6.00     0.15     0.9
10/31/12           Clerk, United State District Court - District of   Court Costs     1.00       350.00       350.00      1.00     350.00   350.00
                   Maryland, Filing Fee
10/28/14   JGL     Capital Reporting Company - Transcript of          Deposition I    1.00       647.25       647.25      1.00     647.25   647.25
                   client                                             Court
                                                                      Reoorters
11/14/14   JGL     Planet Depos Transcript fee of OFC. Tabitha        Deposition I    1.00       532.50       532.50      1.00     532.50   532.50
                   Alberti                                            Court
                                                                      Reoorters




                                                                                 Page 38
4/1/15     JGL   Jerome Paige Professional Services -          NC               1.00    2,750.00   0.00     0.00   0.00     0
                 Economic Loss Reports

2/9/16     JGL   Jerome Paige Professional Services -          NC               1.00    3,839.00   0.00     0.00   0.00     0
                 Economic Loss Reports

1/2/13     JGL   LexisNexis LEXIS-NEXIS Online Charges         Online Research 1.00     10.57      10.57    1.00   10.57    10.57

11/4/13    JGL   Pacer Service Center                          Online Research 1.00     0.30       0.30     1.00   0.30     0.30

8/1/14     JGL   Pacer Service Center COURT COMPUTER           Online Research 1.00     2.10       2.10     1.00   2.10     2.10
                 ACCESS RESEARCH
10/1/14    BJM   Westlaw Research - August 2014                Online Research 1.00     6.01       6.01     1.00   6.01     6.01

2/24/14    JGL   LexisNexis LEXIS-NEXIS Online Charges         Online Research 1.00     6.06       6.06     1.00   6.06     6.06

2/28/14    JGL   Pacer Service Center                          Online Research 1.00     1.00       1.00     1.00   1.00     1.00

2/18/15    JGL   Pacer Service Center - Pacer Usage 10/01/2014 - Online Research 1.00   5.10       5.10     1.00   5.10     5.10
                 12/31/2014

2/24/15    BJM   Westlaw Research - November 2014              Online Research 1.00     0.00       0.00     1.00   0.00     0.00

4/3/15     BJM   Westlaw Research - March 2015                 Online Research 1.00     10.42      10.42    1.00   10.42    10.42

6/4/15     BJM   Westlaw Research - May 2015 Report            Online Research 1.00     18.13      18.13    1.00   18.13    18.13

8/6/15           Westlaw Research - June 2015                  Online Research 1.00     137.56     137.56   1.00   137.56   137.56

11/11/15         PACER Service 2015 3rd Quarter                Online Research 1.00     10.1       10.1     1.00   10.1     10.1

2/3/16           Westlaw Research - December 2015              Online Research 1.00     278.07     278.07   1.00   278.07   278.07

10/4/13    BJM   Postage - 912411 3                            Postage          1.00    14.74      14.74    1.00   14.74    14.74
6/26/13    BJM   Postage - 6/21/13                             Postage          1.00    1.72       1.72     1.00   1.72     1.72
7/1/14     BJM   Postage - 6/20                                Postage          1.00    1.82       1.82     1.00   1.82     1.82
7/1/14     BJM   Postage - 6117                                Postage          1.00    1.40       1.40     1.00   1.40     1.40
2/21/14    BJM   Postage - 217114                              Postage          1.00    1.61       1.61     1.00   1.61     1.61
9/26/14    BJM   Postage                                       Postage          1.00    1.82       1.82     1.00   1.82     1.82



                                                                          Page 39
3/5/15     BJM   Postage - 02106115                            Postage         1.00     5.95     5.95     1.00      5.95        5.95
12/10/15         Postage - 1217/2015                           Postage         1.00     1.20     1.20     1.00      1.20        1.20
10/7/14    JGL   L.H. Levy Investigations, Inc. Service of     Process Service 1.00     100.00   100.00   1.00      100.00      100.00
                 Process Officer Tabitha Alberti


9/15/15          Vijay Mani - Parking 02/24/2015 USDC for      Travel/ Meals/    1.00   22.00    22.00    1.00      22.00       22.00
                 DC - 333 Constitution Ave NW #4400            Parking
                 Washington DC 20001


1/20/16          Jamerra Cherry - Parking January 8, 12 & 16   Travel/ Meals/    1.00   75.00    75.00    1.00      25          25
                 601 Pennsvlvania Avenue                       Parking

2/4/16           Steven B. Vinick - Parking Jan. 11-14 601     Travel/ Meals/    1.00   108.00   108.00   1.00      108.00      108.00
                 Pennsylvania Avenue                           Parking

1/12/16          Steven B. Vinick - Parking 12/22/2015 U Street Travel/ Meals/   1.00   15.00    15.00    1.00      15.00       15.00
                                                                Parking

1/12/16          Steven B. Vinick - Parking 12/22/2015         Travel/ Meals/    1.00   22.00    22.00    0.00      0           0
                                                               Parking

9/29/14    JGL   Tabitha Alberti - Witness Mileage for Depo    Witness Fee       1.00   20.00    20.00    1.00      20.00       20.00
                 Attendance

3/28/16          Westlaw Research - February 2016              Online Research 1.00     179.08   179.08   1.00      179.08      179.08

                                                                                                          Total Costs Awarded   2,721.51




                                                                           Page 40